Citation Nr: 1454324	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a disorder of the lumbar spine.

5.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the September 2008 decision, the RO denied service connection for depression and disorders of the right shoulder, lungs, lumbar spine, and right hip.  In the May 2012 decision, the RO denied service connection for PTSD.

Thus far, the RO has limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for depression and PTSD.  The evidence shows that he has been diagnosed with a psychiatric disorder other than PTSD, however; specifically, bipolar disorder.  Under the circumstances, the Board finds that the Veteran's claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  Accordingly, the issue on appeal pertaining to psychiatric impairment has been recharacterized as set forth above, on the title page.

The Board notes that this appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

In October 2014, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In July 2008, the AOJ entered a formal finding that the Veteran's service treatment records were unavailable (apparently having been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973).  However, it does not appear that the AOJ has attempted to contact the New Jersey National Guard for any records that they might possess.  In addition, the Veteran has submitted additional information since July 2008 that might allow for reconstruction of some of his medical data.  Specifically, he has stated that: (1) while on summer training at Fort Drum, New York, as a member of the New Jersey National Guard, 102 Armored Calvary Unit, West Orange, New Jersey, he was treated for smoke inhalation in July 1954 or 1955; (2) while on active duty as a medical corpsman at Ireland Army Hospital, Fort Knox, he was treated (a) for depression and PTSD in October 1957 and May 1958, and (b) for injuries to his right shoulder, low back, and right hip in July 1957; and (3) while on active duty and assigned to the medical unit at Aberdeen Proving Grounds, he was treated for depression and PTSD in October 1958.  Further development is required.

In an October 2013 substantive appeal, the Veteran observed that the AOJ had not sought out relevant records of treatment from Dr. W. Ranucci or F. Stefanelli; private physicians who had treated him during and after service for the disabilities here at issue.  Elsewhere in the record, the Veteran also noted that he had received relevant treatment from a Dr. A. Salerno and at Clara Maas Medical Center in Belleville, New Jersey.  Inasmuch as the records of this treatment could bear on the outcome of the Veteran's appeal, efforts must be made to obtain them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (2014) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The evidence reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in East Orange, New Jersey, since January 2008.  He has also reported having been seen at the Vet Center in Bloomfield, New Jersey.  Currently, however, the claims file contains no treatment records from the VAMC in East Orange dated between January 4, 2008 and December 1, 2010, or after December 2, 2011; and no records at all from the Vet Center in Bloomfield.  Because those records could likewise bear on the outcome of the Veteran's appeal, efforts must be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran has reported onset of psychiatric problems, as well problems with his right shoulder, low back, and right hip, during service, and medical evidence establishes that he has current psychiatric, right shoulder, low back, and right hip disorders.  Under the circumstances, and in light of VA's heightened duty to assist in cases where a Veteran's service records have been lost or destroyed, the Board finds that he should be examined.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Finally, the Board notes that the Veteran initially requested a Board hearing at the RO (a so-called Travel Board hearing) with respect to the matters on appeal.  See, e.g., Veteran's substantive appeals, dated in January 2010 and October 2013.  However, in an April 2014 submission, he indicated that he would, instead, like to have a hearing before RO personnel.  As such, arrangements should be made for a local hearing.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide releases for relevant records of treatment from Dr. Ranucci, Dr. Stefanelli, Dr. Salerno, and Clara Maas Medical Center, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Ask the New Jersey National Guard to provide any service records in its possession that pertain to the Veteran.  The response(s) received should be associated with the claims file.

3.  Contact NPRC for purposes of attempting to reconstruct the Veteran's medical data from subsidiary records (e.g., from morning reports or other appropriate sources), to the extent possible, noting the Veteran's report that: (1) while on summer training at Fort Drum, New York, as a member of the New Jersey National Guard, 102 Armored Calvary Unit, West Orange, New Jersey, he was treated for smoke inhalation in July 1954 or 1955; (2) while on active duty as a medical corpsman at Ireland Army Hospital, Fort Knox, he was treated (a) for depression and PTSD in October 1957 and May 1958, and (b) for injuries to his right shoulder, low back, and right hip in July 1957; and (3) while on active duty and assigned to the medical unit at Aberdeen Proving Grounds, he was treated for depression and PTSD in October 1958.

In so doing, ask NPRC to specifically indicate whether there are any behavioral health records for the Veteran (inasmuch as, historically, such records were sometimes stored separately from other records), and whether any information with respect to the Veteran's military occupational specialty can be reconstructed.

If NPRC indicates that additional information is required from the Veteran in order to complete the actions requested, ask the Veteran to provide the additional information.  The response(s) received should be associated with the claims file.

4.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Vet Center in Bloomfield, New Jersey, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran received at the VAMC in East Orange, New Jersey between January 4, 2008 and December 1, 2010, and after December 2, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination. The examiner should review the claims file.  All indicated tests (including psychological testing, if necessary) should be conducted and the results reported.

If one or more of the Veteran's in-service stressors has been verified, the examiner should indicate whether the Veteran currently meets, or has met at any time since January 2008 (when he filed his claim for service connection), the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to one or more of the Veteran's verified stressors (if any).

If psychiatric disorders other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disorder, as to (a) whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service, and, if PTSD is diagnosed, (b) whether it is at least as likely as not that psychiatric disorders other than PTSD have been caused, or permanently worsened beyond natural progression, by PTSD.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

7.  Also arrange to have the Veteran scheduled for an examination of his right shoulder, low back, and right hip.  The examiner should review the claims file.  All indicated tests (including imaging studies, if necessary) should be conducted and the results reported.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the currently diagnosed disorders of the Veteran's right shoulder (arthritis), low back (spondylosis, arthritis, and discogenic disease) and/or right hip (status post total arthroplasty) had its onset in, or is otherwise attributable to, service.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale for all opinions expressed must be provided.

8.  Arrange to have the Veteran scheduled for a hearing before RO personnel, with appropriate notification.  After the hearing has been conducted, associate a transcript of the hearing with the claims file.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

